Title: From Thomas Jefferson to Thomas Mann Randolph, 11 January 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Jan. 11. 98.
          
          I am in hopes you are by this time in the regular reciept of Bache’s papers; and in a few days you may expect the Chronicle from Boston, both are to begin Jan. 1. so that your year may end always at a marked period. tho we hear nothing official from our envoys at Paris, yet the rumors are very unfavorable. I begin to fear, not war from them, but that they will refuse to have any settlement with us, only perhaps confining their depredations to provision vessels going to their enemies, & to enemy’s goods in our ships, according to the English example: and that this may excite a war cry with us. the best anchor of our hope is an invasion of England. if they republicanize that country, all will be safe with us, whatever mortifying things we may suffer in the mean time.  Congress has done nothing & has nothing to do. I hardly see how it will be possible to protract our session beyond February. mr Trist sets out in a day or two for Albemarle, but will be 10. days or a fortnight on the road. I shall take the liberty of giving him a letter to you, & as he is a stranger to the state of things with us, & inexperienced, I will request you to keep an eye on his negociations, and to give him friendly hints, even without his asking them. he is a very good young man, & will take it kindly of you. he will of course make Charlottesville his head quarters while in the neighborhood. I had a letter to-day from mr Eppes informing me that they were well. I hope I have some letters on the road from Patsy or yourself, not having as yet heard from you since I left home. my tender love to Patsy & the children, and affectionate esteem to you. Adieu.
        